Citation Nr: 1211323	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1975, and September 1976 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to dependency and apportionment for the Veteran's spouse and the Veteran's mother have been raised by the record, and the record is unclear as to whether adjudication was completed by the Agency of Original Jurisdiction (AOJ), where notice without an accompanying decision was sent to the Veteran and his spouse regarding denying the spouse's claim for lack of requested documentation.  In any case, requested documentation was thereafter received, such that the AOJ needs to consider such evidence.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed regarding the Veteran's claim for TDIU.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; left upper extremity radiculopathy, rated as 20 percent disabling; right upper extremity radiculopathy, rated as 20 percent disabling; cervical spondylosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable-for a combined rating of 70 percent.  

The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity as to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review. 

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disorders on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. § 4.16.  

The Board recognizes that the Veteran is incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  All efforts should be made to afford the Veteran a VA examination to determine his eligibility for TDIU.

In addition, all updated treatment records, particularly those from the Veteran's correctional institute, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available outstanding treatment records from the Texas Department of Criminal Justice and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  Following receipt of any outstanding records, the Veteran's claims folders and a copy of this remand should be forwarded for review by a VA examiner to determine whether the Veteran's service-connected disabilities, alone, render him unemployable.  If it is determined that additional evidence is required to render such an opinion, consideration should be given to the above-mentioned options for examining the Veteran while incarcerated.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment.

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



